Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Nozu (US 20190381989) and Lee (US 20180043896) fail to disclose at least the newly amended features of independent claim 1, “determining, by the controller, a second load to be applied to the inner wheel based on speed difference between the opposite side wheels, when the vehicle enters the curve road while driving in response to applying the corrected regenerative braking limit to the requested regenerative torque, and correcting, by the controller, the requested braking torque by re-correcting the corrected regenerative braking limit based on the second load”. Applicant argues that Nozu does not contemplate performing regenerative braking to slow down a vehicle before entering a curve, instead, the Applicant continues, Nozu merely describes performing regenerative braking when the vehicle approaches a curve in order to slow the vehicle. Applicant continues that Nozu does not provide any suggestion of correcting a regenerative braking torque limit or applying, before the vehicle enters the curved road, the corrected regenerative braking torque limit to a regenerative braking torque that is requested, based on determining the road is curved. Applicant continues, Nozu is completely silent regarding re-correcting the corrected regenerative braking torque limit when the vehicle enters the curved road or applying re-corrected regenerative braking torque limit to a regenerative braking torque that is requested. Because of these, Applicant argues Nozu and Lee cannot teach claim 1. 
However, Nozu and Lee alone have not been used to reject these limitations, as they have necessitated applying Shimizu (US 20180201140). As such, this argument is moot. Nonetheless, Nozu teaches restraining the braking force based on a friction circle ([0067]), this corrects the regenerative braking torque limit by correcting it to the friction circle. Lee teaches performing braking operations before entering a curved road ([0284]). As such, by the combination of Nozu and Lee, regenerative braking is performed and a limit corrected before entering the curve. Nozu also teaches processing is executed repeatedly in predetermined calculation cycles, including the correcting ([0045]). This provides for re-correcting, and as such Nozu is not silent. Shimizu has been used to further reject these challenged limitations, as Shimizu teaches determining the speed of each wheel and if the wheels are slipping ([0051], [0084]). 
By the combination of Nozu, Lee, and Shimizu, each and every limitation of independent claim 1 has been rejected and the newly amended limitations have necessitated the use of Shimizu. As such, these arguments are moot. A full rejection using Nozu, Lee, and Shimizu has been provided below. 
Applicant argues independent claim 9 recites similar limitations and therefore is allowable for the same reasons as given above. 
These arguments are moot for the same reasons as give above and Nozu, in view of Lee and Shimizu, has again been used to reject each and every limitation of independent claim 9. 
Applicant argues Shimizu fails to remedy the deficiencies of Nozu and Lee.
However, Shimizu teaches determining the speed of each wheel of a vehicle and determining if the wheels are slipping or locking ([0051], [0084]) and therefore teaches exactly the deficiencies of Nozu and Lee. 
As such this argument is unpersuasive. 
Applicant argues the dependent claims which all depend upon either independent claim 1 or independent claim 9 are allowable at least by virtue of their dependency. 
This argument is unpersuasive for the reasons given above and each and every claim has been fully rejected below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozu et al. (US 20190381989) in view of Lee et al. (US 20180043896) and Shimizu et al. (US 20180201140).
In regards to claim 1, Nozu teaches a method of controlling regenerative braking torque of a motor of a vehicle configured to transmit power of the motor to opposite side wheels via a differential gear (Fig 7A, 7B, [0025] driving force transmission system always transmits output of transmission to right and left front wheels through front differential.), the method comprising: 
in response to detecting that the curved road is present, determining, by the controller, a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed; ([0035] wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed. [0036] during a turn the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road.)
determining, by the controller, a grip of the inner wheel based on the first load; ([0046] at step S1, calculates size of tire friction circle based on their respective vertical loads. [0034] this is determined by the tire friction circle calculator and based on vertical loads and road surface friction.) 
correcting, by the controller, a regenerative braking limit based on the determined grip, ([0067] braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction.)
applying, by the controller, the corrected regenerative braking limit to a requested regenerative braking torque; ([0067] braking force is restrained to stop increase in braking force of at least one wheel. This is applying a corrected regenerative braking limit to a requested regenerative braking torque.) 
Nozu also teaches processing is executed repeatedly in predetermined calculation cycles, including the correcting ([0045]).
Nozu does not teach:
determining, by a controller, whether a curved road is present ahead of the vehicle;
in response to detecting that the curved road is present, before the vehicle enters the curved road, determining, by the controller, a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed;
determining, by the controller, a second load to be applied to the inner wheel based on speed difference between the opposite side wheels, when the vehicle enters the curve road while driving in response to applying the corrected regenerative braking limit to the requested regenerative torque, and 
correcting, by the controller,  the requested braking torque by re-correcting the corrected regenerative braking limit based on the second load. 
	However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor
([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. The vehicle may be controlled to adjust regenerative braking before entering a curve ([0284]). Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero. 
Further, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu by incorporating the teachings of Lee, such that the methods includes steps in which vehicle route information is determined and once vehicle route information has been obtained, the wheel load is determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including preemptively adjusting control before entering a curved road section and assessing the difference in wheel speeds to determine wheel slip and locking, which adjusting control by determining additional loads to further correct regenerative braking. 
The motivation to assess upcoming route sections and preemptively control the vehicle is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more selective and intelligent manner based on the situation ([0047]), where vehicle route information provides situation information. The motivation to determine a difference in wheel speed is that and assess locking and slipping of individual wheels, which uses wheel loads is that, as acknowledged by Shimizu, the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]) and this is a function of the wheel speed.

In regards to claim 3, Nozu, as modified by Lee and Shimizu, teaches the method according to claim 1, wherein the determining the grip includes:
multiplying, by the controller, the first load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated using the vertical load on each tire and the road surface friction coefficient of each tire. One of ordinary skill would have understood these are multiplied.)

In regards to claim 4, Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches a grip limit may be reached with a regenerative torque and when it is determined based at least in part on vehicle speed and braking force that the grip limit has been reached, the braking force change unit changes the regenerative braking force from a selected regenerative braking force to a smaller braking force ([0088], [0089]). This is a second regenerative braking torque. The smallest of all of these would be reasonably selected as a limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control method of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Shimizu, such that the method includes steps of determining a regenerative braking torque based on the motor and the state of charge of the battery, a second regenerative braking torque based on grip, as already suggested by Nozu, and selecting the smallest of these as the regenerative braking limit.
The motivation to do so is that, as acknowledged by Shimizu, a regenerative torque limited based on the state of charge of the battery may prevent overcharge of the batter ([0023]) and the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]).

In regards to claim 5, Nozu, as modified by Lee, teaches the method according to claim 1. 
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction ([0067]) and wheel loads increase and decrease depending on if they are on the inside or outside of a road curve ([0036]). As curves of a road are traditionally banked, they adjust the roll angle of a vehicle. By adjusting the roll angle, the distribution of forces on each wheel is also adjusted, thereby changing the normal force acting upon each wheel, which in turn adjusts the friction force, and thereby a determination of wheel slip. Regardless of the bank of the road, the roll angle of a vehicle must always be involved, even if only indirectly, in determining the forces acting upon each wheel because the roll of the vehicle adjusts the distribution of weight between the wheels. It is basic physics that the loads of a wheel increase or decrease depending on whether the wheel is on the inside or outside of a curve because vehicles roll while traveling along a curve. 
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]) and includes a roll sensor ([0222]). One of ordinary skill in the art would have understood this includes an indication of if the vehicle is on the curved road or not. 
Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
wherein the re-correcting of the corrected regenerative braking limit is performed based on roll angle information and a speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control method of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and Shimizu, such that the method includes steps of determining the vehicle's location, which may include that the vehicle has entered a curved road section, and then may correct the regenerative torque based on measured wheel speeds and roll angle.
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 6, Nozu, as modified by Lee and Shimizu, teaches the method according to claim 5, wherein the re-correcting is performed in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of ordinary skill in the art would have understood that the cycles must be over a very short time frame or the process would not be particularly useful.)

In regards to claim 7, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.
The motivation to do so is that, as acknowledged by Lee, a curved road may require the vehicle to slow down or alternatively not allow the vehicle to slow down ([0049], [0050]), and as one of ordinary skill would have recognized, a reference value provides a straightforward means of assessing this.

In regards to claim 8, Lee teaches the vehicle control unit is made up of a central processing unit, a read only memory for storing programs and data, a random access memory for a working area for executing programs, and an erasable and programmable read only memory for storing rewritable data ([0040]). This is a computer readable recording medium having a program.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of regenerative braking control of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the method is stored on a computer readable recording medium.
The motivation to do so is that, as one of ordinary skill in the art would have understood, computer readable recording media are a commercial preferred method of storing programs and data, and further, programs not stored on such a medium are not commercially viable.

In regards to claim 9, Nozu teaches a vehicle ([0018] drive vehicle 1), comprising: 
a motor configured to transmit power to opposite side wheels via a differential gear; ([0025] front right and left wheels transfer power through a front differential 31. [0058] First drive unit includes a motor 81.) and 
a controller configured to determine regenerative braking torque of the motor, ([0062] driving-braking force controller 74 causes first and second drive units to generate necessary driving or regenerative braking force on basis. This is a controller determining regenerative braking torque of the motor, which is part of the first drive unit.)
wherein the controller includes: 
a second calculation unit configured to determine a grip of the inner wheel based on the first load and to, before the vehicle enters the curved road, correct a regenerative braking limit based on the determined grip, ([0034] tire friction circle calculator 71 calculates the size of the tire friction circle based on the vertical load of each wheel and the road surface friction coefficient of each tire. [0067] braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, which may be a correction.)
wherein the second calculation unit is configured to apply the corrected regenerative braking limit to a requested regenerative braking torque; ([0067] braking force is restrained to stop increase in braking force of at least one wheel.) 
Nozu also teaches wheel loads may be calculated based on front-rear load distribution ratio, yaw rate, steering angle, and vehicle speed ([0035]). During a turn, the loads on the outer wheels increase. This is determining load applied to each wheel which can happen in response to a detection of a curved road ([0036]). While a calculating unit is not specifically described, one of ordinary skill in the art would have understood one must be present in order to calculate the loads. Further, the processing is executed repeatedly in predetermined calculation cycles, including the correcting ([0045]).
Nozu does not teach:
a first calculation unit configured to, in response to determining through a navigation system that a curved road is present ahead of the vehicle, determine a first load to be applied to an inner wheel of the opposite side wheels depending on lateral weight shifting on the curved road based on at least one of a curvature of the curved road or a vehicle speed;
wherein the first calculation unit is configured to determine a second load to be applied to the inner wheel based on speed difference between the opposite side wheels, when the vehicle enters the curve road while driving in response to applying the corrected regenerative braking limit to the requested regenerative torque; and 
wherein the second calculation unit is configured to correct the requested regenerative braking torque by re-correcting the corrected regenerative braking limit based on second load. 
However, Lee teaches vehicle route information may include information regarding the curve of a road within a predetermined distance from the vehicle, which may be determined by a processor using navigation information ([0282]). This is a determining, by a controller, whether a curved road is present ahead of the vehicle. Navigation information is determined by navigation system 770 ([0207]). Further, Lee teaches based upon the driver inputs of either releasing an accelerator pedal or inputting a brake pedal, and the degree of curvature of the road ahead of the vehicle, regenerative braking may be performed or prevented such that the vehicle may coast instead ([0380]-[0384]). This limits the regenerative braking torque, for example by setting the regenerative braking torque to a constant value of zero.  
Further, Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu by incorporating the teachings of Lee such that the system may determine vehicle route information and once vehicle route information has been obtained, the wheel load may be determined, and further determining when to limit regenerative braking, or altogether prevent regenerative braking based upon road conditions and driver input, including preemptively adjusting control before entering a curved road section and assessing the difference in wheel speeds to determine wheel slip and locking, which adjusting control by determining additional loads to further correct regenerative braking.
The motivation to assess upcoming route sections and preemptively control the vehicle is that, as acknowledged by Lee, regenerative braking control apparatuses, and likewise methods, may selectively activate a regenerative braking operation in a more selective and intelligent manner based on the situation ([0047]), where vehicle route information provides situation information. The motivation to determine a difference in wheel speed is that and assess locking and slipping of individual wheels, which uses wheel loads is that, as acknowledged by Shimizu, the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]) and this is a function of the wheel speed.

In regards to claim 11, Nozu, as modified by Lee and Shimizu, teaches the vehicle according to claim 9, wherein the second calculation unit is configured to determine the grip by multiplying the first load by a frictional coefficient between a tire and a road surface. ([0034] the friction circle is calculated using the vertical load on each tire and the road surface friction coefficient of each tire. One of ordinary skill would have understood these are likely multiplied.)

In regards to claim 12, Shimizu teaches during regenerative braking, the determination unit determines if based on a state of charge, the selected braking level is acceptable ([0095], [0096]). This is determining a regenerative braking torque based on the motor and a state of charge of a battery. Shimizu also teaches a grip limit may be reached with a regenerative torque and when it is determined based at least in part on vehicle speed and braking force that the grip limit has been reached, the braking force change unit changes the regenerative braking force from a selected regenerative braking force to a smaller braking force ([0088], [0089]). This is a second regenerative braking torque. The smallest of all of these would be reasonably selected as a limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control system of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Shimizu, such that the system may determine a regenerative braking torque based on the motor and the state of charge of the battery, a second regenerative torque based on grip, as already suggested by Nozu, and select the smallest of these as the regenerative braking limit.
The motivation to do so is that, as acknowledged by Shimizu, a regenerative torque limited based on the state of charge of the battery may prevent overcharge of the batter ([0023]) and the locking up of tires may be avoided by limiting based on grip, which improves driving stability ([0024]).

In regards to claim 13, Nozu, as modified by Lee, teaches the vehicle according to claim 9.
Nozu also teaches braking force is restrained based on friction circle which is an adjustment of a regenerative braking limit, that may be a correction ([0067]) and wheel loads increase and decrease depending on if they are on the inside or outside of a road curve ([0036]). As curves of a road are traditionally banked, they adjust the roll angle of a vehicle. By adjusting the roll angle, the distribution of forces on each wheel is also adjusted, thereby changing the normal force acting upon each wheel, which in turn adjusts the friction force, and thereby a determination of wheel slip. Regardless of the bank of the road, the roll angle of a vehicle must always be involved, even if only indirectly, in determining the forces acting upon each wheel because the roll of the vehicle adjusts the distribution of weight between the wheels. It is basic physics that the loads of a wheel increase or decrease depending on whether the wheel is on the inside or outside of a curve because vehicles roll while traveling along a curve.
Lee teaches a sensing unit which may acquire signals indicating vehicle location ([0223]) and includes a roll sensor ([0222]). One of ordinary skill in the art would have understood this includes an indication of if the vehicle is on the curved road or not.
Shimizu teaches a road wheel speed sensor that detects the rotational speed of each of the wheels of the vehicle ([0051]) and uses this information to determine if the wheels are locking or slipping and changes the regenerative braking force into a smaller braking force ([0084]). This is correcting the regenerative braking limit based on speed of each of the opposite side wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative control system of Nozu, as already modified by Lee, by further incorporating the teachings of Lee and incorporating the teachings of Shimizu, such that the system may determine the vehicle's location, which may include that the vehicle has entered a curved road section, and then may correct the regenerative torque based on measured wheel speeds and roll angle.
The motivation to observe the location of the vehicle is that, as acknowledged by Lee, regenerative braking may be selectively and more intelligently activated based upon the situation ([0047]). Further, the motivation to correct the regenerative torque limit based on wheel speed is that, as acknowledged by Shimizu, too high a regenerative torque may cause locking up of tires or unstable behavior of the vehicle ([0083]), and one of ordinary skill would have recognized observing wheel speed may be used to assess wheel lock and vehicle stability.

In regards to claim 14, Nozu, as modified by Lee and Shimizu, teaches the vehicle according to claim 13, wherein the first calculation unit is configured to determine the second load in real time while the vehicle is being driven on the curved road. ([0045] process is executed repeatedly in predetermined calculation cycles. One of ordinary skill in the art would have understood that the cycles must be over a very short time frame or the process would not be particularly useful.)

In regards to claim 15, Lee teaches checking if the curvature of the road curve is smaller than a reference value ([0283], [0284]). This is a minimum curvature of the curved road. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the regenerative braking control methods of Nozu, as already modified by Lee and Shimizu, by further incorporating the teachings of Lee, such that the methods include steps of assessing whether the curvature of a road is above a reference value.
The motivation to do so is that, as acknowledged by Lee, a curved road may require the vehicle to slow down or alternatively not allow the vehicle to slow down ([0049], [0050]), and as one of ordinary skill would have recognized, a reference value provides a straightforward means of assessing this.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150336458) teaches a vehicle having regenerative braking capability system and method that may determine a regenerative torque limit based on the state of charge of a battery and may use route information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661